Title: From George Washington to John Hancock, 19 September 1777
From: Washington, George
To: Hancock, John



Parkers Ford—on Schuylkill [Pa.] Septr 19: 1777 ¾ after 5. P.M.
Sir

I was honoured this Morning with your Favors of the 17th & 18th, with their Inclosures. I am much obliged to Congress for the late instance of their Confidence, expressed in their Resolution of the 17th, and shall be happy if my conduct in discharging the Objects, they had in view should be such as to meet their approbation.
I am now repassing the Schuylkill at Parkers Ford, with the Main body of the Army, which I hope will be over in an hour or Two though the water is deep & rapid. Genl Wayne with the Division under his command is in the Rear of the Enemy, and will be joined to Morrow or next day, I expect, by Genl Smallwood and Colo. Gist with their Corps. As soon as the Troops have crossed the River, I shall march them as expeditiously as possible towards Fat Land—Sweds & the Other Fords, where it is most probable the Enemy will attempt to pass. When I left German Town with the Army, I hoped, I should have had an Opportunity of attacking them either in Front or on their Flank with a prospect of success—But unhappily a variety of Causes have concurred to prevent it. Our March in the first place was greatly impeded thro the want of provissions, which delayed us so long, that the Enemy were apprized of our Motions and gained the Grounds near the White Horse Tavern

with a part of their army—turning our right Flank, whilst Another part composing the Main body were more advanced towards our Left. We should have disappointed them in their design by getting on their Left, but unfortunately, the Heavy Rain which fell that Evening & in the course of the night, totally unfitted our Guns for service and destroyed nearly the Whole of the Ammunition with which the Army had been compleated a day or Two before, amounting to Forty Rounds ⅌ Man. At first I expected, that the loss was by no means so considerable and intended to file off with the Troops a few Miles to replace it & clean their arms, & then to proceed on my original plans but upon examination found it, as I have mentioned, and that we had not a sufficient supply with us to furnish the Men with the necessary Complemen⟨t.⟩ In this situation it was judged necessary that we should proceed as far as Reading Furnace for the Security of the Army. Owing to these Acciden⟨ts⟩ particularly the latter Matters have not been conducted, as I intended & wished, and the Enemy have had an Opportunity of making their Advances without being attacked. I Yet hope, from the present State of the River, that I shall be down in time to give them a meeting, and if unfortunately they should gain Philadelphia, that it will not be without loss. I have the honor to be with great respect Sir Your Most Obedt Servant

Go: Washington


N.B. The Main body of the Enemy afterwards moved towards the White Horse & took their Rout down the Road from thence. I should have advised you this Morning by Express of the Enemy’s advance & situation—had not Colo. Hamilton informed me that he had written you on the Subject.

